Citation Nr: 0503038	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  96-19 802	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	To be clarified.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) initially on appeal from a January 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York that denied reopening a 
claim for service connection for an acquired psychiatric to 
include PTSD.  The veteran filed a timely appeal of the RO 
decision.  

This matter was previously before the Board in November 1998, 
at which time the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claim; hence, it has been returned to the Board 
for further appellate consideration.

For the reasons set for the below, this matter is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

An appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600 (2003).  In this case, it is unclear whether the 
veteran is represented in pursuing his claims.  Historically, 
private attorney, Thomas N. Sheridan, represented the 
veteran.  Although a VA Form 22a, "Appointment of Attorney 
or Agent as Claimant's Representative" is not of record, the 
private attorney represented the appellant in pursuing his 
claim for service connection, to include representing the 
claimant during a May 1998 hearing before a Veterans Law 
Judge (then referred to as a "Member of the Board").  There 
is an April 1996 letter on file noting that the attorney is 
representing the veteran.  In an August 2003 statement, the 
veteran indicated that he was unable to contact his attorney, 
and that the attorney's law firm led him to believe that they 
were no longer assisting him with his claims.  

The private attorney, however, has not revoked, in writing, 
the power of attorney.  See generally, 38 C.F.R. § 20.608 
(request for withdrawal must be in writing).  Further, if the 
attorney is no longer representing the veteran, there is no 
indication that the veteran has otherwise been notified of 
his opportunity to select other representation.  The Board 
notes that when a veteran has appointed a representative, the 
RO must afford that representative the opportunity to execute 
a VA Form 646, Statement of Accredited Representative in 
Appealed Case, prior to certification of the appeal to the 
Board "in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (2004).  

Accordingly, upon remand, the RO must afford the veteran an 
opportunity to clarify whether he wants to retain his current 
representative.  If the veteran chooses to discharge his 
current representative, then he should be afforded a list of 
representatives who could assist the claimant.  

Moreover, although the file shows that the RO sent the 
veteran's and his attorney a copy of the most recent 
supplemental statement of the case, there is no indication 
that the veteran's representative was afforded an opportunity 
to prepare a VA Form 646.  The absence of a VA Form 646 
indicates that the veteran was not afforded his full right to 
representation during all stages of the appeal.  38 C.F.R. 
§ 20.600.  As such, the appellant's attorney, or any other 
duly appointed representative, must be given an opportunity 
to offer written argument on the veteran's behalf, and this 
argument must be considered by the RO.  

Further, the veteran and his representative, if any, are 
hereby notified that the Board Member who conducted the prior 
hearing is no longer at the Board.  Thus, appellant is to be 
contacted to ascertain if he desires an additional hearing 
before a Member of the Board.  It is noted that there is a 
transcript of the earlier hearing on file.

While the Board regrets that further remand of this matter 
will further delay an appellate decision, such remand is 
necessary to ensure compliance with all due process 
requirements.  Accordingly, this matter is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
his attorney, Thomas Sheridan, and advise 
each of them of the provisions of 38 
C.F.R. § 20.608 regarding withdrawal of 
representation by a representative in 
claims before the Board.  If the attorney 
is no longer going to represent the 
veteran, he should undertaken the written 
procedures to withdraw.  If the veteran 
is dismissing the attorney, he should do 
so in writing with notice to the RO.  The 
veteran should be asked to clarify his 
desire as to representation in this 
matter and be provided with the 
appropriate form to do so if the attorney 
has withdrawn or the veteran has 
dismissed him.  The RO should ensure that 
all appropriate procedures are followed 
to afford the veteran representation in 
the matters on appeal.

2.  Thereafter, the RO must afford the 
veteran's representative, if any, the 
opportunity to file a VA Form 646 before 
the case is returned to the Board for 
further appellate review.

3.  Thereafter, the veteran should be 
contacted to ascertain if he desires an 
additional Board hearing in view of the 
absence of the Board Member who conducted 
the prior hearing.  If so, and either a 
travel board or a videoconference hearing 
is selected, RO should schedule such in 
accordance with applicable procedures.  
If a CO hearing is requested the matter 
should be returned to the Board for 
appellate review, in accordance with 
applicable procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



